Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Terminal Disclaimer
The terminal disclaimer filed on 02/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10599222 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Stosch Sabo, Reg. # 72,790 on 02/23/2021.


Claims 1, 4-5, 8, 15, 21-33 are allowed based on the herein amendments.


(Currently Amended) A computer-implemented method comprising:
inputting a character from a physical keyboard to a computer displaying a website presenting a password field, wherein the character is displayed in the password field as a masked character;
receiving, at a mobile device and from the computer, a character code corresponding to the character that is input to the computer and from the physical keyboard, wherein the character code corresponds to a portion of a password that is displayed as the masked character by the computer communicatively coupled to the physical keyboard;
matching the character code to a haptic instruction stored in a character database on the mobile device, wherein the haptic instruction comprises a plurality of tactile pulses, wherein the plurality of tactile pulses comprise pulses having a first length and a second length, wherein the second length is approximately three times the first length;
actuating a haptic motor comprising a piezoelectric actuator in the mobile device to cause vibration according to the haptic instruction;
activating a light emitting diode (LED) in the mobile device to cause light pulses in a same pattern as the plurality of tactile pulses; and

2. (Canceled)  
3. (Canceled)  
4. (Original) The method of claim 1, wherein the mobile device comprises a mobile phone.  
5. (Currently Amended) The method of claim 1, wherein the mobile device is communicatively coupled to the computer via a personal area network (PAN).  
6. (Canceled)  
7. (Canceled)  
8. (Currently Amended) A system comprising: a processor; and a computer-readable storage medium storing program instructions which, when executed by the processor, are configured to cause the processor to perform a method comprising:
inputting a character from a physical keyboard to a computer displaying a website presenting a password field, wherein the character is displayed in the password field as a masked character;
computer, a character code corresponding to the character that is input to the computer and from the physical keyboard, wherein the character code corresponds to a portion of a password that is displayed as the masked character by the computer communicatively coupled to the physical keyboard; Page 3 of 12Appl. No. 16/734,486 Reply to Office Action of January 8, 2021
matching the character code to a haptic instruction stored in a character database on the mobile device, wherein the haptic instruction comprises a plurality of tactile pulses, wherein the plurality of tactile pulses comprise pulses having a first length and a second length, wherein the second length is approximately three times the first length; 
actuating a haptic motor comprising a piezoelectric actuator in the mobile device to cause vibration according to the haptic instruction; 
activating a light emitting diode (LED) in the mobile device to cause light pulses in a same pattern as the plurality of tactile pulses; and
producing a first acoustic signal from a speaker in the mobile device contemporaneously with a second acoustic signal generated by actuating the haptic motor, wherein the second acoustic signal is masked by the first acoustic signal, wherein the first acoustic signal comprises a first amplitude and a first phase, wherein the first amplitude is equal to a second amplitude of the second acoustic signal, and wherein the first phase is inverse to a second phase of the second acoustic signal.
  
9.-14. (Canceled)  
  

inputting a character from a physical keyboard to a computer displaying a website presenting a password field, wherein the character is displayed in the password field as a masked character; Page 4 of 12Appl. No. 16/734,486 Reply to Office Action of January 8, 2021
receiving, at a mobile device and from the computer, a character code corresponding to the character that is input to the computer and from the physical keyboard, wherein the character code corresponds to a portion of a password that is displayed as the masked character by the computer communicatively coupled to the physical keyboard;
matching the character code to a haptic instruction stored in a character database on the mobile device, wherein the haptic instruction comprises a plurality of tactile pulses, wherein the plurality of tactile pulses comprise pulses having a first length and a second length, wherein the second length is approximately three times the first length; 
actuating a haptic motor comprising a piezoelectric actuator in the mobile device to cause vibration according to the haptic instruction; 
activating a light emitting diode (LED) in the mobile device to cause light pulses in a same pattern as the plurality of tactile pulses; and
producing a first acoustic signal from a speaker in the mobile device contemporaneously with a second acoustic signal generated by actuating the haptic motor, wherein the second acoustic signal is masked by the first acoustic signal, 
  
16.-20 (Canceled)  
  
21. (Previously Presented) The method of claim 1, wherein the character code is an American Standard Code for Information Interchange (ASCII) character code.  
22. (Previously Presented) The method of claim 1, wherein the character code is a Unicode character code.  
23. (Previously Presented) The method of claim 1, wherein the character code is an International Organization for Standardization (ISO) character code.  
24. (Previously Presented) The system of claim 8, wherein the mobile device comprises a mobile phone.  
25. (Currently Amended) The system of claim 8, wherein the mobile device is communicatively coupled to the computer via a personal area network (PAN).  
26. (Previously Presented) The system of claim 8, wherein the character code is an American Standard Code for Information Interchange (ASCII) character code.  
27. (Previously Presented) The system of claim 8, wherein the character code is a Unicode character code.  
28. (Previously Presented) The system of claim 8, wherein the character code is an International Organization for Standardization (ISO) character code.  

30. (Currently Amended) The computer program product of claim 15, wherein the mobile device is communicatively coupled to the computer via a personal area network (PAN).  
31. (Previously Presented) The computer program product of claim 15, wherein the character code is an American Standard Code for Information Interchange (ASCII) character code.  
32. (Previously Presented) The computer program product of claim 15, wherein the character code is a Unicode character code.  
33. (Previously Presented) The computer program product of claim 15, wherein the character code is an International Organization for Standardization (ISO) character code.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN S NGUYEN/Primary Examiner, Art Unit 2145